Name: 90/222/EEC: Council Decision of 23 April 1990 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East
 Type: Decision
 Subject Matter: international security;  United Nations;  Asia and Oceania;  cooperation policy
 Date Published: 1990-05-09

 Avis juridique important|31990D022290/222/EEC: Council Decision of 23 April 1990 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East Official Journal L 118 , 09/05/1990 P. 0036*****COUNCIL DECISION of 23 April 1990 on the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East (90/222/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Commmunity wishes to continue its programme of aid to Palestine refugees in the Near East; Whereas the Convention concluded with the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, approved on 5 May 1987 (2), expired on 31 December 1989; Whereas a new Convention should be concluded with UNRWA so that the Community's aid continue to be provided as part of a comprehensive operation offering a measure of continuity; Whereas continued support of UNRWA operations would be likely to contribute to the attainment of the Community objectives; Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 The Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East is hereby approved on behalf of the Community. The text of the Convention is attached to this Decision. Article 2 Questions relating to the execution of the Community programme of food aid to UNRWA shall be governed by the procedure defined Regulation (EEC) No 3972/86 (3) or, if appropriate, by any regulation on food aid repealing and replacing it. Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Convention in order to bind the Community. Done at Luxembourg, 23 April 1990. For the Council The President A. REYNOLDS (1) OJ No C 113, 7. 5. 1990. (2) OJ No L 136, 26. 5. 1987, p. 43. (3) OJ No L 370, 30. 12. 1986, p. 1.